                                                                                                         FILED
                                                                                                2021 Feb-24 AM 11:51
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA


                    IN THE UNITED STATES DISTRICT COURT FOR
                       THE NORTHERN DISTRICT OF ALABAMA

D. S.,                            )
                                  )
      Plaintiff,                  )
                                  )
v.                                ) Case No.: 2:20-cv-02012-RDP
                                  )
CARL SANDERS; GARY MALONE;        )
KEVIN WHITE; CARLA GRAHAM;        )
ANGELIA GORDY; WILLIAM RAGSDALE; )
NEKETRIS ESTELLE;                 )
GERALD MCMILLIAN;                 )
CHRISTOPHER BOYD; SHANNON         )
CALDWELL; ERROL PICKENS;          )
LISA BONNER; ALLEN KNOTT;         )
EARL PICKETT; SERGEANT MCCORDLES; )
STEVE TERRY; OFFICER GARLAND;     )
and TANYA ARY,                    )
                                  )
      Defendants.                 )


    DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION FOR
        LIMITED EXPEDITED DISCOVERY TO FACILITATE SERVICE

         Defendants Carl Sanders, Carla Graham, William Ragsdale, Neketris Estelle, Gerald

McMillian, Christopher Boyd, Shannon Caldwell, Errol Pickens, Allen Knott, and Tanya Ary

submit this response in opposition to Plaintiff D.S.’s Motion for Limited Expedited Discovery to

Facilitate Service (ECF 31) and the proposed non-party subpoena to the Alabama Department of

Corrections (“ADOC”) (ECF 31-1). Plaintiff’s motion is due to be denied as it is merely an attempt

to ignore the Federal Rules of Civil Procedure’s prohibition on pre-Rule 26(f) conference

discovery.

         1.    “Discovery is normally barred prior to the Rule 26(f) conference.” Platinum Mfg.

Int’l, Inc. v. UniNet Imaging, Inc., 2008 WL 927558, at *1 (M.D. Fla. Apr. 4, 2008); see FED. R.

CIV. P. 26(d)(1). The bar on early discovery is subject to a few limited exceptions. See FED. R. CIV.


                                                 1
P. 26(d)(1). Here, Plaintiff seeks to invoke the court order exception to serve non-party ADOC

with a premature Rule 45 subpoena1 that requests the production of documents.

       2.      While the Eleventh Circuit has not adopted a standard for allowing expedited

discovery, the district courts faced with this question have adopted a “good cause” standard. See

Rivera v. Parker, 2020 WL 8258735, at *3 (N.D. Ga. Aug. 28, 2020) (internal citation omitted).

These courts have found good cause “where there is some impelling urgency, or hazard of loss,

requiring action to be taken forthwith.” Fed. Trade Comm’n v. On Point Glob., LLC, 2020 WL

32996, at *1 (S.D. Fla. Jan. 2, 2020). Courts look to the following factors in determining whether

a party has met the good cause standard:

               (a) whether a motion for preliminary injunction is pending;

               (b) the breadth of the discovery request;

               (c) the movant’s reasons for requesting early discovery;

               (d) the burden on the recipient of the request; and

               (e) how far in advance of the typical discovery process the request is made.

Rivera, 2020 WL 8258735, at *3 (internal citation and quotation marks omitted). The movant

requesting early discovery bears the burden of establishing good cause, and that the necessity of

the discovery outweighs any prejudice to the recipient of the request. In re Chiquita Brands Int’l,

Inc., 2015 WL 12601043, at 4 (S.D. Fla. April 7, 2015). Plaintiff fails to carry this burden.

       3.      Plaintiff has failed to show good cause for, or the necessity of, early discovery

because there is not “some impelling urgency, or hazard of loss.” On Point Glob., LLC, 2020 WL




1
 The proposed subpoena is in the form of a Rule 45 non-party subpoena. However, Plaintiff’s
Motion seeks to serve the proposed subpoena upon ADOC, “pursuant to Rule 34.” (ECF 31 at ¶
4). Rule 34 is not applicable here because it applies only to a party to the litigation and ADOC has
not been named as a defendant in this suit.

                                                 2
32996, at *1. Plaintiff has not asked for a preliminary injunction. Nor has Plaintiff asserted that

the requested documents are at risk of being destroyed or lost.

       4.      Plaintiff’s discovery request is also overbroad in light of its stated purpose and

imposes an undue burden on ADOC. For example, the first item in Plaintiff’s proposed subpoena

requests “[d]ocuments sufficient to identify the last known addresses by ADOC,” for eight

unserved defendants. (ECF 31-1). Plaintiff has been advised that some of these individuals are no

longer ADOC employees, that Defense counsel has requested such information, and is seeking to

contact those individuals. If efforts to contact those individuals are unsuccessful, Defendants’

counsel would agree to provide Plaintiff with any last known contact information available to

Defendants’ counsel. In any event, Plaintiff is ultimately responsible for service of process of

defendants and cannot unload its burden of investigating the identity or location of the defendants

onto non-party ADOC (some of whom are believed to have retired from ADOC a number of years

ago or were misnamed in Plaintiff’s Complaint). See FED. R. CIV. P. 4(c), (m) (plaintiff is

responsible for service of process on each defendant within 90 days). Plaintiff had notice of his

claims for over a year before he filed his complaint yet did not determine the true identity or

location of the unserved defendants in order to serve them.

       5.      Plaintiff’s reason for requesting early discovery—"facilitating service”—is not

sufficient by itself to dispense with the early discovery bar. Plaintiff asserts that its request will

assist in identifying the correct and full names and addresses of the unserved defendants thereby

allowing Plaintiff to serve them within the deadline. (ECF 31 at ¶ 7). In support, Plaintiff quotes

language from United States v. Gachette, 2014 WL 5518669, (M.D. Fla. Sept. 26, 2014), which

states, in dicta, “[g]ood cause may exist where, for example, discovery is necessary…to identify a

John Doe defendant so that the plaintiff may serve process and the case can proceed.” (ECF 31 at



                                                  3
¶ 6) (emphasis added). However, simply offering the reason of “facilitation of service” alone, does

not satisfy the good cause standard. Instead, Plaintiff must show that, despite due diligence, no

reasonable alternative exists to identify or locate the unserved defendants and the case cannot

proceed without the requested discovery—a showing Plaintiff fails to make.

       6.      When a movant seeks pre-service discovery to identify or locate a defendant, other

district courts, both inside and outside the Eleventh Circuit, have consistently required the movant

to show at least that, despite due diligence, the requested subpoena is the only way for the movant

to obtain the identities or location of defendant and that the case cannot proceed without that

information.

       7.      In Gachette, the case which Plaintiff cites for supporting pre-service discovery, the

Middle District of Florida credits its dicta to the Southern District of New York. Gachette, 2014

WL 5518669, at *1 (citing Digital Sin, Inc. v. Does 1-176, 279 F.R.D. 239 (S.D.N.Y. 2012)). The

court in Digital Sin required more from the movant than a bare-bones assertion that the requested

discovery would facilitate service. The Southern District of New York allowed expedited

discovery to identify defendants only after the movant showed that he did not “have any reasonable

alternative to these subpoenas to obtain the identities of the [Doe defendants],” and that the

litigation could not proceed without the discovery. 279 F.R.D. at 241-42.2

       8.      Since issuing the Gachette opinion, the Middle District of Florida has consistently

required more than a mere assertion that a request will assist service of process. The post-Gachette



2
 In addition, dicta from other Middle District of Florida opinions contradicts the dicta statement
in Gachette that Plaintiff relies on. In Procaps S.A. v. Patheon, Inc., 2012 WL 12845604, (M.D.
Fla. Dec. 21, 2012), the court stated that good cause is typically found when a party seeks
“information on how to serve parties evading service.” 2012 WL 12845604, at *3 (emphasis
added). Plaintiff has not asserted that it has been unable to serve the Defendants due to their
evasion.


                                                 4
case of Strike 3 Holdings, LLC v. Doe, 2019 WL 10787748 (M.D. Fla. May 23, 2019) involved an

actual pre-service based discovery request which the court allowed only after the movant showed

that, despite due diligence, the information sought could not be reasonably obtained from another

source, and that the litigation could not proceed without it because all the defendants were John

Doe’s. See Strike 3 Holdings, LLC, 2019 WL 10787748, at *1; see also Countryman Nevada, LLC

v. Doe 38, 2014 WL 12623679, at *1 (M.D. Fla. April 17, 2014) (allowing early discovery to

obtain identity because “despite the exercise of due diligence, no other method exists by which

[plaintiff] can obtain [defendant’s] true identity and that the information [sought] is time

sensitive…”). Accordingly, Plaintiff’s assertion that good cause exists here solely on the basis that

the requested discovery will facilitate service, (ECF 31 at ¶ 7), is incorrect and contradicted by the

case law it cites in support.

        9.      Here, good cause does not exist to allow Plaintiff to shirk its burden of identifying

or locating defendants for service of process because Plaintiff has failed to show the necessity of

the requested discovery. Plaintiff has not shown it exercised due diligence to identify or locate the

unserved defendants. Nor has it shown that the requested documents are the only sources of the

true names and addresses of the unserved Defendants from which the information can be

reasonably obtained. Moreover, unlike Digital Sin and Strike 3 where all defendants were John

Doe’s, Plaintiff’s case can proceed without this discovery and service of the unserved defendants

because the Plaintiff has already served other defendants. Ultimately, Plaintiff confuses “assisting”

service with “necessary” for service. While the documents Plaintiff seeks may help him serve the

unserved defendants, he has failed to show that his discovery requests are the only reasonable

means by which he can obtain the sought information, thus making them necessary for service.




                                                  5
       10.     It makes sense to require a movant to show more than a mere assertion that a

subpoena is intended to facilitate or will assist with service. Otherwise, the exception would

swallow the rule. In virtually every case some other party or non-party will probably know the last

possible address or full name of the individual better than the plaintiff. However, it is not another

defendant’s or non-party recipient’s burden to even the playing field for a plaintiff. Rather, Rule

26(d)(1)’s general bar against early discovery requires the plaintiff to obtain such information as

part of its Rule 11 pre-Complaint investigation. Under Plaintiff’s interpretation, plaintiffs would

be able to unload their service responsibility and obligation to investigate on others and require

them to do the Plaintiff’s work.

       11.     Notably, Plaintiff’s counsel has not, and cannot, demonstrate prejudice if the

Motion is denied. Plaintiff will have ample time to engage in discovery and amend the complaint

after the Rule 26(f) conference. Documents produced in discovery and perhaps in connection with

Initial Disclosures may disclose the identity of current and former ADOC employees that Plaintiff

may have misidentified or were otherwise unknown. Thus, Plaintiff would not suffer any prejudice

waiting for discovery like any other plaintiff in a federal lawsuit. There is no good cause to allow

Plaintiff expedited discovery just because he wants the information now instead of as contemplated

by the rules of procedure.

       12.     If allowed, Plaintiff’s Motion would impose a burden on ADOC much larger in

scope than the documents and reports they request. As the Court is likely aware, ADOC and its

employees are not strangers to such litigation. ADOC has limited resources and staff to gather

documents requested in discovery and in connection with Initial Disclosures. If any plaintiff suing

ADOC or a similar entity is entitled to seek expedited pre-service discovery any time they wish in




                                                 6
any case, that would overwhelm and unnecessarily over burden ADOC, its legal department, and

staff.

         13.   Accordingly, Defendants Carl Sanders, Carla Graham, William Ragsdale, Neketris

Estelle, Gerald McMillian, Christopher Boyd, Shannon Caldwell, Errol Pickens, Allen Knott, and

Tanya Ary ask this Court to deny Plaintiff’s Motion for early discovery because Plaintiff has not

shown good cause to overcome its burden of lifting the bar against conducting discovery prior to

the Rule 26(f) conference. Further, Plaintiff has not demonstrated any prejudice in being required

to engage in discovery as prescribed by the rules of procedures.



                                             /s/ James N. Walter, Jr.
                                             ROBERT F. NORTHCUTT (ASB-9358-T79R)
                                             C. RICHARD HILL, JR. (ASB-0773-L72C)
                                             JAMES N. WALTER, JR. (ASB-2722-R68J)

                                             Attorneys for Defendants Carl Sanders, Carla
                                             Graham, William Ragsdale, Neketris Estelle,
                                             Gerald McMillian, Christopher Boyd, Shannon
                                             Caldwell, Errol Pickens, Allen Knott, and Tanya
                                             Ary

OF COUNSEL:
CAPELL & HOWARD, P.C.
150 S. Perry Street (36104)
PO Box 2069
Montgomery, AL 36102-2069
Email: bob.northcutt@chlaw.com
        rick.hill@chlaw.com
        jimmy.walter@chlaw.com
Phone (334) 241-8000




                                                7
                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 24th day of February, 2021, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which will send notification of such filing
to all counsel of record (and by U.S. Mail to non-CM/ECF participants) as indicated below:

Ruth M. Brown
Megan Pierce
LOEVY & LOEVY
311 N. Aberdeen, 3rd Floor
Chicago, IL 60607

Anil A. Mujumdar
Dagney Johnson Law Group
2170 Highland Avenue, Suite 250
Birmingham, AL 35205

William R. Lunsford
Stephen C. Rogers
Maynard Cooper & Gale, PC
655 Gallatin Street
Huntsville, AL 35801

                                                       /s/ James N. Walter, Jr.
                                                       Of Counsel




                                                  8
